DETAILED ACTION
Status of Claims
This is a final office action on the merits in response to the amendments and arguments filed on 1 May 2022. 
Claims 21 and 22 are new. Claims 2 and 12 were canceled. Claims 1, 3-11, and 13-20 were amended. Claims 1, 3-11, and 13-22 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 11 are objected to because of the following informalities: Claim 1 recites “wherein a generated precession”, which appears to include a typographical error and should likely recite “wherein a generated precision.” Claim 11 is similarly objected to. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-11, and 13-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims not listed below are rejected for dependency.

Claim 1 recites the original limitation “generating, based on a determined number of output classes of a layer of a neural network, a precision of at least one parameter of the layer.”
Note MPEP 2163: “The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method. “
The identified limitation expansively includes any method for determining a precision that is based in part on “a determined number of classes of input data.” The most relevant portions of the original disclosure state: 
[0082] According to an embodiment, the processor 110 may determine the precision for the output layer in proportion to, or based on, the number of classes. In other words, the processor 110 may determine that the higher the number of classes, the higher the precision for the output layer. For example, when the number of classes is 10, the processor 110 may determine the precision for the output layer as a bit width of 8 bits, and when the number of classes is 100, determine the precision for the output layer as a bit width of 11 bits. Thus, the output layer precision may be variably set based on the number of classes.

[0083] According to another embodiment, the processor 110 may determine the precision for the output layer, according to Equation 5 below. That is, the processor 110 may determine the bit width applied to the output layer as the precision for the output layer.

    PNG
    media_image1.png
    49
    281
    media_image1.png
    Greyscale

The disclosure at [0082] describes the “precision” as determined proportional to a number of classes, but does not provide meaningful information on how to implement determination. The disclosure at [0083] provides one clear implementation for determining a bit width for the layer based on classes. The disclosure of [0083] is consistent with the disclosure of [0082], as it too describes a determination of bitwidth precision based on an proportionality to the number of classes. Thus this disclosure provides a single embodiment of how to achieve the recited functionality for one understanding of “precision”, and does not provide or support any determination for any other kind of precision as is encompassed by the scope of the claim limitation. 
The claim is directed to a generic method of determining a generic precision, while the specification provides only one method of determining one type of precision. One of ordinary skill in the art would not reasonably understand other remaining types of precision and other remaining methods of determining precision as “unnecessary to spell out”. In view of the specification, one of ordinary skill in the art would understand applicant to have invented a particular method for determining a bit-width precision, which is not necessarily generalizable with other types of precisions or other ways of calculating precision. For example, the typical meaning of “precision” refers to a ratio of positively classified samples to total samples. One of ordinary skill in the art would not understand any relationship between that type of precision and the class proportionality calculation contemplated in the specification. Note that the specification does not suggest any contemplation of any alternative way of determining precision or any contemplation of other precision metrics. As such, despite the disclosure appearing to support a single approach for determining a bit-width, one of ordinary skill in them would not understand the disclosure to support the scope of the limitation as it include any approach and for other types of “precision.” Note again how in LizardTech there was a Written Description issue “because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method.” 
Based on the original disclosure being limited to a single embodiment despite a broad generic claim and the lack of any indication of contemplation outside the provided embodiment, one of ordinary skill in the art would not recognize applicant as possessing the claimed invention at the time of filing. Thus the claim is rejected for lack of written description. Claim 11 is similarly rejected. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-11, and 13-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims not listed below are rejected for dependency. 

Claim 1 recites “generating, based on a determined number of output classes of a layer of a neural network, a precision of at least parameters of the layer.” The specification does not provide a definition for the term “precision.” In the field of machine learning, the ordinary meaning of the term “precision” refers to the ratio between true positives and positives. This does not appear to be how applicant’s specification uses the term “precision.” The specification states: 
[0057] The processor 110 may generate a trained neural network by repeatedly training (learning) a given initial neural network. In this regard, the processor 110 may train the neural network according to a predetermined precision. In other words, the processor 110 may set precision of the parameters processed in the neural network when trained. Precision refers to a degree to which detail the parameters in the neural network may be processed. Precision may be described by a bit width of the parameters in the neural network. In an embodiment, a parameter with high precision such as a parameter of 32 bit floating point precision and a parameter with low precision such as a parameter of 8 bit fixed point precision may be present. In this regard, the parameters may include various types of data input/output to/from the neural network such as input/output activations, as well as weights, biases, etc. of the neural network.

The specification clearly shows intent to use the “precision” as somehow related to bit-width, but it does not draw any clear boundary for the term or provide a special definition. Because the claim uses a term contrary to its ordinary and customary meaning without defining the meaning of the term, one of ordinary skill in the art would not be able to determine the scope of the claim, rendering the claim indefinite. Claim 11 is similarly rejected. 
	For the purposes of examination, the term will be used as encompassing both bit-width and the customary meaning of the term. 

Claim 22 recites “wherein a precision of the respective gradients equals the generated precision.”. There is no antecedent basis for “the respective gradient” in claim 22 or the claims upon which claim 22 depends upon. The lack of antecedent basis makes the meaning and scope of the claim unclear, rendering the claim indefinite.
Additionally, one of ordinary skill in the art would not under the boundaries of “a precision of the … gradient.” There is no plain and ordinary meaning of the precision of a gradient, and the specification does not appear to describe what this phrase means. One of ordinary skill in the art would not be able to determine the meaning of the phrase, and as such would not know the boundaries of the claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-11, and 13-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1, which is representative of claim 11, recites in part, a method comprising: generating, based on a determined number of output classes of a layer of a neural network, a precision of at least parameters of the layer; wherein a generated precision of the layer with a first number of output classes is greater than another generated precision of the layer with a second number of output classes that are less than the first number of output classes. Examiner notes that claimed generation step is best understood as the mathematical calculation given by Equation 5 of the present specification. One of ordinary skill in the art would not understand the “generation” as producing anything other than the result of that calculation. As such, the above limitations plainly recite a “mathematical calculation”, and thus the claims recite a concept falling within the “mathematical concepts” grouping as identified by the 2019 PEG. Therefore the claims are determined to recite an abstract idea. 
Under the 2019 PEG, the additional elements of the claims are considered for whether they integrate a recited abstract. Claim 1 describes the method as processor implemented, while Claim 11 recites the additional element of an apparatus comprising a processor. These additional element are described at a high level of generality, and may be interpreted as a generic computing device used to implement the abstract idea. Under the 2019 PEG, the use of a generic computing device to implement an abstract idea does not integrate that abstract idea into a practical application. Thus this additional element does not integrate the abstract idea into a practical application. The claims further recite implementing the layer using the parameters according to the determined precision. This limitation is so vague that it can be interpreted as implementing a layer of a neural network. A neural network layer, at the level of generality claimed, may be interpreted as a generic computing device. Under the 2019 PEG, the use of a generic computing device to implement an abstract idea does not integrate that abstract idea into a practical application. Thus this additional element does not integrate the abstract idea into a practical application. There are no further additional elements. When considered as a combination, the additional elements only generally link the abstract idea to a technological environment involving computer implemented neural networks. As such the combination of additional elements do not integrate the abstract idea into a practical application. As the additional elements do not integrate the abstract idea into a practical application, the claims are determined to be directed to an abstract idea.
At step 2B of the Mayo/Alice analysis, the additional elements of the claims are considered for whether they amount to significantly more than the abstract idea. As previously noted, the claims recite additional elements which may be interpreted as generic computing devices. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements and their combinations do not provide an inventive concept and do not constitute significantly more. There are no further additional elements. Thus as the additional elements of the claims do not amount to significantly more, the claims are determined to be not patent eligible. 
Claims 4-7, 9, 14-17, 19, 21, and 22 only further describe the abstract idea. The previously identified additional elements do not integrate the narrowed abstract idea into a practical application, and do not amount to significantly more than the abstract idea. Thus these claims are determined to be not patent eligible. Claims 3, 8, 13, and 18 further recites training the neural network. This additional element amounts to an instruction to apply the judicial exception with a computer. Per MPEP 2106.04(d) and 2106.05 indicate that such an additional element does not either integrate an abstract idea into a practical application or amount to significantly more than an abstract idea.  Thus these claims are determined to be not patent eligible. Claims 10 and 20 recite the additional element of memory storing instruction. This additional element is described at a high level of generality, and may be interpreted as a generic computing device used to implement the abstract idea. As previously noted, such an additional element does not integrate an abstract idea into a practical application of amount to significantly more. Thus these claims are determined to be not patent eligible. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7, 10, 11, 14-17, and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (Adaptive Quantization for Deep Neural Network). 

Regarding Claims 1, 10, 11, 20: Zhou discloses a processor-implemented neural network method, the method comprising:
generating, based on a determined number of output classes of a layer of a neural network, a precision of at least parameters of the layer and wherein a generated precession of the layer with a first number of classes is greater than another generated precision of the layer with a second number of output classes that are less than the first number of output classes (See at least below identified portions of Zhou on Pages 3, 4, and 6). 

    PNG
    media_image2.png
    621
    366
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    148
    358
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    213
    361
    media_image4.png
    Greyscale
 

    PNG
    media_image5.png
    568
    361
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    794
    383
    media_image6.png
    Greyscale

implementing the layer using the parameters according to the determined precision (The results for quantization on all layers are shown in Supplementary Material. For Alexnet and VGG-16 model, our method achieves 30 − 40% smaller model size with the same accuracy degradation, while for GoogleNet and Resnet-50, our method achieves 15 − 20% smaller model size with the same accuracy degradation. These results indicate that our proposed quantization method works better for models with more diverse layer size and structures, like Alexnet and VGG. See at least Page 8).

Regarding Claim 4 and 14: Zhou discloses the above limitations. Additionally, Zhou discloses in the determining of the precision, the precision is generated proportionally to the determined number of output classes (See at least below identified portions of Zhou on Pages 3).

    PNG
    media_image2.png
    621
    366
    media_image2.png
    Greyscale


Regarding Claims 5 and 15: Zhou discloses the above limitations. Additionally, Zhou discloses determining whether the number of output classes meets a predetermined threshold and generating, when the number of output classes is determined to meet the predetermined threshold the precision for the layer to be higher than a precision of other layers in the neural network (See at least below identified portions of Zhou on Page 6. The broadest reasonable interpretation of the “determination” includes determining whether Equation (22) forces a higher precision for the layer based on the number of classes being above the amount that forces such a result). 

    PNG
    media_image6.png
    794
    383
    media_image6.png
    Greyscale

Regarding Claim 6 and 16: Zhou discloses the above limitations. Additionally, Zhou discloses wherein the precision of the parameters is a bit width of the parameters (See at least below identified portions of Zhou on Page 6).


    PNG
    media_image6.png
    794
    383
    media_image6.png
    Greyscale

Regarding Claim 7 and 17: Zhou discloses the above limitations. Additionally, Zhou discloses wherein the layer is a last fully-connected layer of the neural network (The analysis on fully connected layers will be similar to the analysis on convolutional layers. It can be considered as a special case of convolutional layers when M, N, Mk, and Nk are equal to 1. See at least Page 5). 

Regarding Claim 21: Zhou discloses the above limitations. Additionally, Zhou discloses wherein the number of output classes of the layer is equal to a total number of activation nodes of the layer (See at least below identified portions of Zhou on Pages 3, 4, and 6. Examiner’s note: One of ordinary skill in the art would recognize that a softmax classifier with n classes will necessarily have n activation nodes). 

    PNG
    media_image2.png
    621
    366
    media_image2.png
    Greyscale


Regarding Claim 22: Zhou discloses the above limitations. The limitation wherein a precision of the respective gradients equals the generated precision is interpreted as a non-functional descriptive limitation, and as such is given limited patentable weight. Zhou discloses the remaining features of the claim, and as such continues to anticipate the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 8, 9, 13, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (Adaptive Quantization for Deep Neural Network) in view of Taigman et al. (US 2015/0125049 A1)

Regarding Claim 3 and 13: Zhou discloses the above limitations. Zhou does not explicitly disclose generating loss information of the layer; and training the layer dependent on the generated loss. 
Taigman teaches generating loss information based on processing of the parameters of a layer; and training the neural network based on the generated loss (In various embodiments, when training a DNN, the probability of the correct class (e.g., a face ID) is maximized. The cross-entropy loss for each training sample may be minimized in order to maximize the probability of the correct class. The cross-entropy loss for a given input is L=-log p.sub.k, where k is the index of the true label for a given input. The loss may be minimized over the parameters by computing the gradient of L with respect to the parameters and by updating the parameters using stochastic gradient descent (SGD). See at least [0080]). 
Zhou provides a system for quantizing DNNs, which differs from the claimed invention by the substitution of Zhou’s generic DNN for a DNN including a loss layer and training train based on the loss. However, Taigman demonstrates that the prior art already knew of DNNs including loss layers which generate loss information and which are used to train the neural network based on the generated loss information. One of ordinary skill in the art could have trivially substituted the neural network of Taigman into the system of Zhou. One of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in a quantized version of a neural network trained according to a loss function. As such, the identified substitution and the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Zhou and the teachings of Taigman. 

Regarding Claims 8 and 18: Zhou discloses the above limitations. Additionally, Zhou discloses wherein the neural network further comprises a softmax layer configured to receive results of the implementing of the layer (See at least below identified portions of Zhou at Page 10).

    PNG
    media_image7.png
    123
    362
    media_image7.png
    Greyscale
 
Zhou does not explicitly disclose a loss layer connected to the softmax layer, wherein the method further comprises training the neural network based on gradients of a cross-entropy loss derived from a loss generated by the loss layer.
Taigman teaches a loss layer, and the method further comprises training the neural network based on gradients of a cross-entropy loss derived from a loss generated by the loss layer (In various embodiments, when training a DNN, the probability of the correct class (e.g., a face ID) is maximized. The cross-entropy loss for each training sample may be minimized in order to maximize the probability of the correct class. The cross-entropy loss for a given input is L=-log p.sub.k, where k is the index of the true label for a given input. The loss may be minimized over the parameters by computing the gradient of L with respect to the parameters and by updating the parameters using stochastic gradient descent (SGD). See at least [0080]). 
Zhou provides a system for quantizing DNNs, which differs from the claimed invention by the application of a loss layer to further train the neural network. However, Taigman demonstrates that the prior art already knew applying a loss layer to a DNN to generate loss information and which are used to train the neural network based on the generated loss information via stochastic gradient decent. One of ordinary skill in the art could have trivially applied the techniques of Taigman to the system of Zhou. One of ordinary skill in the art would have recognized that such an application of Taigman would have predictably resulted in a quantized version of a neural network trained according to a loss function. As such, the application of Taigman and the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Zhou and the teachings of Taigman. 

Regarding Claim 9 and 19: Zhou discloses the above limitations. Zhou does not appear to disclose training the layer by selectively adjusting the parameters according to respective gradients of a cross-entropy loss derived from a loss, of the neural network, dependent on results of the implementing of the layer. However, Taigman teaches training the layer by selectively adjusting the parameters according to respective gradients of a cross-entropy loss derived from a loss, of the neural network, dependent on results of the implementing of the layer (In various embodiments, when training a DNN, the probability of the correct class (e.g., a face ID) is maximized. The cross-entropy loss for each training sample may be minimized in order to maximize the probability of the correct class. The cross-entropy loss for a given input is L=-log p.sub.k, where k is the index of the true label for a given input. The loss may be minimized over the parameters by computing the gradient of L with respect to the parameters and by updating the parameters using stochastic gradient descent (SGD). See at least [0080]). 
Zhou provides a system for quantizing DNNs, which differs from the claimed invention by the application of stochastic gradient decent according to a calculated loss to train the neural network. However, Taigman demonstrates that the prior art already knew applying stochastic gradient decent to train a neural network based on generated cross-entropy based loss information. One of ordinary skill in the art could have trivially applied the techniques of Taigman to the system of Zhou. One of ordinary skill in the art would have recognized that such an application of Taigman would have predictably resulted in a quantized version of a neural network trained according to a cross-entropy loss function. As such, the application of Taigman and the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Zhou and the teachings of Taigman. 

Response to Arguments
Applicant’s Argument Regarding 112(a) Rejections of claims 1-20: 
Applicant would like to direct the Office’s attention to at least paragraphs [081]-[0092], [0108]-[0110] of the originally filed specification.
In order to support a 112(a) written description requirement, the Office is required to provide evidence under the above-cited Capon v. Eshhar case. 
Examiner’s Response: Applicant's arguments filed 1 May 2022 have been fully considered but they are not persuasive.
Examiner notes that none of the identified paragraphs of the original disclosure provide an alternate approach to calculating the precision. 
Examiner notes that MPEP 2163 does not require consideration of the factors identified in Capon. Further, Applicant’s assertion of such a requirement is implausible based on how Lizardtech post-dates Capon, and yet does not reference Capon or its factors. 

Applicant’s Argument Regarding 112(b) Rejections of claims 1-20: The originally-filed specification clearly provides the meaning and implementation of precision. 
Examiner’s Response: Applicant's arguments filed 1 May 2022 have been fully considered but they are not persuasive. Applicant’s conclusory argument does not address the rejection. 

Applicant’s Argument Regarding 101 Rejections of claims 1-20: 
The present claims are not directed to a “mental process”. 
The Office Action has provided no citation of any court-identified cases. 
The present claim is clearly directed to a practical application in the technology field of training the neural network with less operations with less amount of operations needed to process complicated input data and simultaneously reduce accuracy loss providing a technological improvement and implementation as a practical application. 
Examiner’s Response: Applicant's arguments filed 1 May 2022 have been fully considered but they are not persuasive.
Based on the amendments, Examiner concurs with applicant’s assertion that the claims are not directed to a mental process. The rejection has been updated in view of the most recent amendments. 
Examiner notes that as of the January 2019 Subject Matter Eligibility Update, Examiners have been instructed to consider step 2A based on a comparison of the guidance provided groupings rather than case comparisons. The current and prior rejections comply with this guidance. 
Examiner notes that the present claims do not appear to require such operations as it only vaguely recites “implementing the layer using the parameters according to the determined precision.” As the claims do not reflect the asserted improvement, this argument is unpersuasive.  

Applicant’s Argument Regarding 102 Rejections of claims 1, 10, 11, 20: Although Equation (5) of Zhou mentions “under softmax classifier with a number of classes equal to d”, Zhou discloses that the corresponding Equations (5) relates to a “relationship between the random noise and adversarial noise.” Likewise, none of Equations (14), (21), and (22) of Zhou disclose or suggest that the precision of a parameter is based on the number of output classes of a layer. 
Examiner’s Response: Applicant's arguments filed 1 May 2022 have been fully considered but they are not persuasive. The determined precision of Zhou is based on the relationship between the types of noise, which in turn is based on the number of output classes. As such, applicant’s argument is unpersuasive.   

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the PTO-892 of the prior office action dated 2 February 2022.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515. The examiner can normally be reached M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2022-05-13